DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.
 
Response to Amendment
Claims 2, 7 and 13 have been amended.  Claim 1 has been canceled.  Claims 2-13 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 rejection, starting pg. 6 of Remarks (footnotes omitted):
IV. Claim Rejections — 35 U.S.C. 101
The Applicant now turns to the rejection of claims 2-13 under 35 U.S.C. 101 as being directed to non-statutory subject matter. The Applicant respectfully disagrees that the pending claims are directed to non-statutory subject matter. 

The Applicant respectfully maintains that the Office Action has mischaracterized the pending claims by oversimplifying the recited limitations and failing to account for the context and specific requirements of the claims. See McRO, 120 USPQ2d at 1100, and MPEP 2106.05(a). For example, as relied upon in the “Response to Arguments” section of the Office Action, the Applicant maintains that neither the claims nor the holding in Ex parte Smith’ are directed to a simple computer much less to improvements to generic computer elements as relied upon on page 7. In fact, both the claims and the problem addressed in Smith are directed to electronic trading systems (a fact acknowledged by the Office Action, also on page 7), including improvement to electronic trading systems, which are an example of protectable subject matter recognized by the PTAB and discussed MPEP 2106.05(a). In particular, the Applicant respectfully submits that the technology that is the focus of the pending claims is directed to an electronic trading system and the functionality of electronic trading systems as shown in FIGS. 1 and 2 and discussed beginning in paragraph [0029] of the Specification. In support of this position, the Applicant again draws attention to the subsequent designation of the PTAB decision in Smith as Informative’ by the actions of the Director and the Precedential Opinion Panel (POP). This designation reflects and supports the position that electronic trading systems are an example of protectable technology as a matter of Office policy. Because of this designation, the Applicant respectfully submits that any subsequent determinations of improvements to technology, i.e., exemplary electronic trading systems, is conducted based on known electronic trading systems at the time of filing and not to computer networks or generic computer hardware as has been relied upon by the Office Action. This position is also affirmed by the reasoning of the Board on page 9 of Smith which states that:
As explained in the Specification, "[t]he purpose of the temporary restraint on execution is to allow a preset grace period within which other in- crowd market participant quotes or orders [may be] submitted at the best price represented by the new in-crowd market participant quote." Spec. 9.55. The Specification further explains "[a]dvantages of temporarily restraining this type of trade include[] encouraging more in-crowd market participants to quote at the best price and the removal of any communication or computer hardware advantage among the in-crowd market participants." Id. Thus, the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems. (Emphasis added.) 
Thus, the “improvement to technology” is the temporary restraints on execution of trades that results in a specific technological improvement over prior derivatives trading systems. The PTAB found that the imposed delay provided a specific technological improvement over prior electronic trading systems and not simply generic communication or computer hardware. In the case at hand, no known electronic trading system provides an electronic trading system that includes the features and functionality recited by the pending claims. Accordingly, the features and functionality of the pending claims reflect an improvement when considered with respect to known electronic trading systems.
The above, however, is not improving technology itself, but is improving a business process of restraining execution of trades.

The Applicant further notes that while the pending claims reciting elements and operations of an electronic trading system may involve a judicial exception such as a fundamental economic practice or a commercial activity, they are not directed to those judicial exceptions. In particular, the pending claims are directed to functionality that improves an electronic trading system. See MPEP 2106.04. Accordingly, the Applicant maintains that the claims are directed to a specific technology associated with electronic trading systems, and not simply to an underlying judicial exception as alleged as alleged in the Office Action.

The title of Applicant’s disclosure is “System And Method For Dynamically Changing An Electronic Trade Order Quantity.”  The improvement appears to be to trading and not a trading system itself, even though that itself, arguably, could be abstract.  The trading system itself, as taught, does not appear to be new or improved technology, but rather using existing computer technology (e.g. para’s. [0041]).
In light of the Remarks presented above, the Applicant now turns to the substantive rejections of the claims as allegedly reciting a judicial exception under Prong One of Revised Step 2A discussed in MPEP 2106.04. In maintaining the pending rejection, the Office Action on page 9 alleges that the claims are simply directed to a fundamental economic practice and commercial interaction that are considered to be a certain method of organizing human activity. As demonstrated above, this characterization ignores that the subject matter of the present application and recited by the pending claims is directed to specific features and functionality of an electronic trading system as described beginning in paragraph [0029] of the Specification. The Applicant respectfully submits that an electronic trading system that includes a tool for determining when and under what conditions an order message should be sent to an electronic exchange as recited by the pending claims is not one of the enumerated groupings discussed in MPEP 2106.04(a)(2). Accordingly, the Applicant respectfully maintains that the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.
Respectfully, Applicant’s tool is/are computer(s), as in para. [0041] of the disclosure.   Computers have not been shown to be a particular machine.
The Applicant further maintains that, under Prong Two of Revised Step 2A of the criteria for subject matter eligibility discussion in MPEP 2106, any alleged abstract idea purported to be found in the claims, when considered as a whole, is integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. In particular, the claimed tool for determining when and under what conditions an order message should be sent to an electronic exchange which represents an improvement over known electronic trading systems and is an example of “other technology” as discussed in MPEP 2106.04(d)(1). Specifically, the claimed tool and each of the recited elements provide and result in a reduction in the number of messages sent in contrast with how prior systems operated which represents functionality not present in known electronic trading systems. As discussed above, the Applicant maintains that the claimed subject matter of Smith and the case at hand both relate to improvements to electronic trading systems, which is plainly understood by both the Office and the Director to be “technology.” Consequently, the Applicant maintains that under Prong Two of Revised Step 2A discussed in MPEP 2106.04 and in light of the Board decision in Smith, any abstract idea alleged in the Office Action is integrated into a practical application of that abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit upon it.
Smith had a timer and the decision was before the October 2019 Update to the PEG.  Also, PTAB rulings are case specific.
For at least the reasons set forth above, the Applicant respectfully submits that the pending claims 2 -13 recite patent-eligible subject matter. In view of the above, withdrawal of the rejection is respectfully requested.
Based on the above, the rejection is respectfully maintained but modified for the claim amendments.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-13 are directed to a product, which is a statutory category of invention.  (Step 1: YES).
The Examiner has identified product Claim 2 as the claim that represents the claimed invention for analysis. 
Claim 2 recites the limitations of:
A non-transitory computer readable medium having stored therein instructions executable by a processor of an automated trading tool of an electronic trading system, including instructions executable to:
receive by a gateway configured to implement the automated trading tool a definition for a trading strategy including a first tradeable object and a second tradeable object, wherein the first tradeable object is available at a first electronic exchange, wherein the second tradeable object is available at a second electronic exchange;
receive by gateway market data, wherein the market data includes first market data related to the first tradeable object and is received from the first electronic exchange, wherein the market data includes second market data related to the second tradeable object and is received from the second electronic exchange,
send by the gateway a first command generated by the automated trading tool to enter a first trade order for the first tradeable object, wherein the first trade order includes an order quantity, wherein the order quantity is based on the definition for the trading strategy, and a desired strategy quantity;
detect by the automated trading tool a decrease in quantity available for the second tradeable object trading at the second electronic exchange, wherein the detected decrease is included in the second market data;
determine by the automated trading tool a new quantity for the first tradeable object based on the definition for the trading strategy and the detected decrease in quantity available for the second tradeable object trading at the second electronic exchange; and
send by the gateway a second command generated by the automated trading tool to decrease the order quantity of the first trade order trading at the first electronic exchange to the determined new quantity when the decrease in quantity available for the second tradeable object conforms to a decrease parameter specified at the automated trading tool.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. determine a quantity for a tradeable object) and commercial interaction (e.g. receive data of a tradeable object from an exchange, detect a decrease in quantity available at the second exchange) .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claim only recites: computer readable medium and a processor, a gateway (Claim 2).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See Applicant’s specification where the trading tool may be automated or semi-automated (para. [0011]) and para. [0032] where a computer can be personal or larger computer.  Also para. [0032] where the gateway may be different types of computers.  The automated trading tool appears to be software for trading, and is commercially available (para. [0007]).  See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application.  Also the October 2019 Update: Subject Matter Eligibility, pg. 13 (footnotes omitted) and “However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology” is not a practical application.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore Claim 2 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claim 2 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-13 further define the abstract idea that is present in their respective independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claim 13 display by the automated trading tool the decreased order quantity is also abstract as a fundamental economic practice where displaying information is related to a business process.  The client device is a computer device communicating with the gateway, which is also a computer, therefore using existing computer technology.  Therefore, claims 3-13 are directed to an abstract idea.  Thus, the claims 2-13 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has “receive by a gateway configured to implement the automated trading tool” where gateway configured is indefinite.  No basis is provided for configured and the disclosure does not teach how the gateway is configured to implement a trading tool.  
Claims 3-13 are further rejected as they depend from Claim 2.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Search
A prior art search was conducted earlier (08/13/2014) but did not result in a prior art rejection.  An updated search was conducted but does not result in a prior art rejection at this time.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693